Reset Form

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

JESSE BOGGS, CASE NUMBER
2:19-cv-09815-JEW (JDEx)
PLAINTIFF(S)
V.
LOS ANGELES COUNTY JAIL, et al., ORDER RE REQUEST TO PROCEED
IN FORMA PAUPERIS
DEFENDANT(S)

 

 

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis is hereby GRANTED.

 

 

Date United States Magistrate Judge

IT IS RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):

[| Inadequate showing of indigency [| District Court lacks jurisdiction

 

|_| Legally and/or factually patently frivolous |_| Immunity as to

Other: Failure to state a claim upon which relief may be granted

 

Comments:
See Attached.

/s/ JOHN D. EARLY

December 23, 2019
United States Magistrate Judge

Date

IT IS ORDERED that the Request to Proceed/n Forma Pauperis is hereby:

| | GRANTED
DENIED (see comments above). IT IS FURTHER ORDERED that:

[| Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.

[X] This case is hereby DISMISSED immediately.
[| This case is hereby REMANDED to state court.

December 27, 2019 Pe . ti
Date Ungigetates istrict Judge

CV-73 (08/16) ORDER RE REQUEST TO PROCEED IN FO. *AUPERIS

 
